DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/24/2022 has been entered.  Claims 1-11, 13-147, 16-17 and 20-24 remain pending in the present application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vis US 2014/0360751 (hereinafter De Vis).

    PNG
    media_image1.png
    763
    875
    media_image1.png
    Greyscale

Re. Cl. 22, De Vis discloses: A component rack (Fig. 1), comprising: an upper rail (see annotated figure 1); a lower rail (see annotated figure 1), wherein the upper and lower rails extend relative to a first axis (see annotated figure 1); and at least one yoke (10, Fig. 1) slidably couplable to the upper and lower rails and movable along a second axis between a collapsed position and an extended position (see Fig. 1-4, the yoke 10 is slidable along a second axis between a collapsed and extending position into and out of 28/28a and 29/29a), the second axis extending transversely to the first axis (see annotated figure 1); 6Application No. 17/317,323Docket No.: 67998-0003 Amendment dated August 24, 2022Reply to Office Action of June 1, 2022a front plate (14, Fig. 1) detachably couplable to the at least one yoke (see Fig. 1), wherein the at least one yoke comprises at least one hole (32, Fig. 1), wherein the front plate comprises a rear surface that faces the at least one yoke (see Fig. 1, rear surface of 14, as being stacked onto 10), and wherein at least one pin (30, Fig. 1) extends from the rear surface and into the at least one hole of the at least one yoke (see Fig. 1-4).
Re. Cl. 23, De Vis discloses: the at least one yoke comprises: a yoke plate (portion of 10 which has 32, Fig. 1) extending relative to a third axis (see annotated figure 1), the third axis extending transversely to the first axis and the second axis (see annotated figure 1); an upper flange extending, relative to the second axis (see Fig. 4, portion which fits in 29/29a), from the yoke plate toward the upper rail (see Fig. 4); a lower flange (see Fig. 4, portion which fits in 28/28a) extending, relative to the second axis, from the yoke plate toward the lower rail (see Fig. 4).
Allowable Subject Matter
Claims 1-11, 13-14, 17, and 20-21 are allowable over the prior art of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/24/2022, with respect to claims 1-11, 13-14, 16-17, 20-21 have been fully considered and are persuasive.  The previously set forth rejections of these claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Caldes US 2014/0294215, Forney US 9265346, Helmikkala US 2016/0290553, Kolton US 2016/0366775, Roberts US 5900715, and Sculler US 2014/0270910 disclose other known component rack configurations which are presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632